                  Case 18-12635-LSS          Doc 84      Filed 11/20/18       Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                                 Chapter 11

DAVID'S BRIDAL,INC., et al.,l                                          Case No. 1~-1263 (LSS)

                                 Debtors.                              Joint Administration Requested


                VERIFIED STATEMENT OF THE AD HOC TERM LOAN
               LENDER GROUP PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy

Rules"), certain beneficial holders or the investment advisors or managers for certain beneficial

holders as identified on Exhibit A hereto (collectively, the "Ad Hoc Term Loan Lender Group")

hereby submit this verified statement (this "Verified Statement"), and in support hereof state as

follows:

                     In August 2017, certain members of the Ad Hoc Term Loan Lender Group

retained Jones Day to represent them as counsel in connection with a potential restructuring of

the outstanding debt obligations ofthe above-captioned debtors (collectively, the "Debtors") and

certain of their subsidiaries and affiliates.

             2.       As of the date ofthis Verified Statement, Jones Day represents (as that term is

defined in Bankruptcy Rule 2019(a)(2))the members of the Ad Hoc Term Loan Lender Group in

their capacities as(a)lenders under the Credit Agreement, dated as of October 11, 2012, among.

(a) David's Bridal, Inc. as Borrower,(b)Bank of America, N.A., as administrative agent and

collateral agent,(c)the guarantors thereunder and (d)the Lenders party thereto (as the same may



'-      The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
number, are: David's Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
(3096). The location of the Debtors' corporate headquarters is 1001 Washington Street, Conshohocken,
Pennsylvania 19428.

NAI-1505551479v3
DOCS DE:222014.1 17327/001
                    Case 18-12635-LSS          Doc 84        Filed 11/20/18       Page 2 of 4



be further amended, restated or supplemented from time to time, the "Term Loan Credit

Agreement") and (b)lenders under the Debtors' proposed postpetition financing facility.2

                      Jones Day does not represent or purport to represent any other entities in

connection with the Debtors` chapter 11 cases. Jones Day does not represent the Ad Hoc Term

Loan Lender Group as a "committee"(as such term is used in the Bankruptcy Code and

Bankruptcy Rules) and does not undertake to represent the interests of, and is not a fiduciary for,

any creditor, party in interest, or other entity that has not signed a retention agreement with Jones

Day. In addition, the Ad Hoc Term Loan Lender Group does not represent or purport to

rPr~r~e~nt ~n~ nth Pr Pptiti~s ~p ~rJp~1P~t2[~n wit~'t t~'lP ~~}~t(~~'S~ C~1~~~T' 11 C1SeS.


             4.       Upon information and belief formed after due inquiry, Jones Day does not

hold any disclosable economic interests (as that term is defined in Bankruptcy Rule 2019(a)(1))

in relation to the Debtors.

             5.       The names and addresses of each of the members of the Ad Hoc Term Loan

Lender Group, together with the nature and amount of each disclosable economic interest held

by each of them in relation to the Debtors, are set forth in Exhibit A attached hereto. The

information set forth in E~ctiibit A is based on information provided to Jones Day by the

members ofthe Ad Hoc Term Loan Lender Group and is intended only to comply with

Bankruptcy Rule 2019 and not for any other purpose.

             6.       The undersigned verifies that the foregoing is true and correct to the best of its

knowledge.




~        See Debtors' Motion for Entry of Interim and Final Orders (1) Authorizing the Debtors to Obtain
Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing
Superpriority Adrninrstrative Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, (V)
Mod~ing Automatr~c Stay, (VI) Scheduling a Final Hearing, and(VII) Granting Related Relzef[Docket No. 17].
NAI- 1505551479v3
                                                         2
DOCS DE:222014.1 17327/001
                    Case 18-12635-LSS                Doc 84        Filed 11/20/18          Page 3 of 4




              7.        Nothing contained in this Verified Statement is intended or shall be construed

to constitute: (i) a waiver or release of the rights ofthe members ofthe Ad Hoc Term Loan

Lender Group to have any final order entered by, or other exercise of the judicial power of the

United States performed by, an Article III court; (ii) a waiver or release of the rights ofthe

members of the Ad Hoc Term Loan Lender Group to have any and all final orders in any and all

non-core matters entered only after de novo review by a United States District Judge;

(iii) consent to the jurisdiction of the Court over any matter;(iv) an election of remedy;(v)a

waiver or release of any rights the members of the Ad Hoc Term Loan Lender Group may have

 .2, j'~'.~j~ ~T:uf~ ~~Jl~ u ~Nc`~:V:r OJT' :'~~P~SP Of t~?~ rig~If ~p YYl(JVP f(J Wit~iCiraW tj1P 1'PfPI'eYl~~ W1~iS ~'eS~UeC~.
v.
 ^



to any matter or proceeding that may be commenced in these chapter 11 cases against or

otherwise involving the members of the Ad Hoc Term Loan Lender CIroup; or (vii) a waiver or

release of any other rights, claims, actions, defenses, setoffs or recoupments to which the

members of the Ad Hoc Term Loan Lender Group are or may be entitled, in law or in equity,

under any agreement or otherwise, with all such rights, claims, actions, defenses, setoffs or

recoupments being expressly reserved.

               8.       The Ad Hoc Term Loan Lender Group, through its undersigned counsel,

reserves the right to amend or supplement this Verified Statement in accordance with the

requirements of Bankruptcy Rule 2019 at any time in the future.




NAI- 1505551479v3

DOCS DE2220141 17327/001
                    Case 18-12635-LSS   Doc 84    Filed 11/20/18    Page 4 of 4




Dated: November 20, 2018                         Respectfully submitted,
       Wilmington, Delaware

                                                 /s/ LauNa Davzs Jones
                                                 Laura Davis Jones(DE Bar No. 2436)
                                                 Timothy P. Cairns(DE Bar No. 4228)
                                                 Joseph 1Y1. 1Vlulvihill(DE far No. 6061)
                                                 PACHULSKI STANG ZIEHL &JONES LLP
                                                 919 N. Market Street, 17th Floor
                                                 Wilmington, DE 19801
                                                 Telephone: (302)652-4100
                                                 Facsimile:      (302)652-4400
                                                 Email:           ljones@pszjlaw.com
                                                                  tcairns@pszjlaw.com
                                                                 jmulvihill@pszjlaw.com

                                                 -an~-

                                                 Scott J. Greenberg
                                                 Michael J. Cohen
                                                 Nicholas J. Morin
                                                 JONES DAY
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone: (212) 326-3939
                                                 Facsimile:     (212)755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                mcohen@jonesday.com
                                                                nmorin@jonesday.com

                                                 AttoNneysfoN the Ad Hoc TeNm Loan LendeN
                                                 Group




NAI- 1505551479v3

DOGS DE:222014.1 17327/001
